Priority

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11, 13-25 and 27-33 allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
Regarding claim 1, the closest prior art, Lee et al. (PGPUB 20160223796) in view of Lai et al. (PGPUB 20170269336), fails to disclose, in combination with all of the other elements of the claim, wherein the image-side surface of the fourth lens element is convex in a paraxial region and wherein f4/f1 < -0.20, where f1 is the focal length of the first lens and f4 is the focal length of the fourth lens. Modification of Lee in view of Lai to satisfy the limitations above would require extensive changes to the optical system. Lee includes requirements on the focal length of the first lens (condition 3) and the thickness of the first lens (condition 2), while also only disclosing a biconcave fourth lens. Similarly, Lai places conditions on the first and fourth lenses ([0065], [0070] and [0072]). Any attempt to modify Lee and/or Lai would also need to satisfy each of the conditions present in those disclosures. Such modifications would require changing all of the lenses in order to maintain the desired focal length and aberration suppression in each disclosure. Therefore, it would not be obvious to, nor within the skill of, one having ordinary skill in the art to modify Lee in view of Lai to satisfy the limitations to the fourth and first lens required by the applicant’s invention.
Regarding claim 7, the closest prior art, Lee, fails to disclose, in combination with all of the other elements of the claim, wherein the first lens has an image-side or object-side inflection point. Modification of Lee to include the required Nmax, Fno and now shape of the first lens would not be within the ordinary 
With respect to claim 17, the closest prior art, Huang et al. (PGPUB 20150241659) fails to disclose, in combination with all of the other elements of the claim, wherein the fourth lens comprises a convex object-side surface in a paraxial region, satisfying the conditional expressions 1.66 ≤ Nmax < 1.72 and 0.5 < Y11/Y62 < 1.50. It is the combination of these elements that distinguishes the Applicant’s invention over the prior art. Modification of Huang to include satisfying the shape of the fourth lens along with the claimed conditional expressions would require extensive experimentation with the optical system without any guarantee of success. 
Regarding claim 23, the closest prior art, Lee in view of Lai, fails to disclose, in combination with all of the other elements of the claim, wherein a focal length of the first lens element is f1, a focal length of the fifth element is f5 and 0.30 < f1/f5 < 1.0 is satisfied. Modification of Lee in view of Lai to satisfy the limitations above would require extensive changes to the optical system. Lee includes requirements on the focal length of the first lens (condition 3) and the thickness of the first lens (condition 2). Similarly, Lai places conditions on the first and fifth lenses ([0065], [0070] and [0072]). Any attempt to modify Lee and/or Lai would also need to satisfy each of the conditions present in those disclosures. Such modifications would require changing all of the lenses in order to maintain the desired focal length and aberration suppression in each disclosure. Therefore, it would not be obvious to, nor within the skill of, one having ordinary skill in the art to modify Lee in view of Lai to satisfy the limitations to the fourth and first lens required by the applicant’s invention.
Regarding claim 29, similar to claim 7, the closest prior art, Lee, fails to disclose, in combination with all of the other elements of the claim, wherein the first lens has an image-side or object-side inflection point. Modification of Lee to include the required Nmax, the axial distance between the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872